                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD WALLACE,                                      Case No. 18-cv-05445-KAW
                                   8                      Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.

                                  10     AMERICAN HONDA FINANCE
                                         CORPORATION,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 5, 2018, Plaintiff Edward Wallace filed this case against Defendant

                                  14   American Honda Finance Corporation. (Dkt. No. 1.) Plaintiff also moved to proceed in forma

                                  15   pauperis ("IFP Application"). (Dkt. No. 2.) On September 14, 2018, the Court granted Plaintiff's

                                  16   IFP Application. (Dkt. No. 6.) Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened

                                  17   Plaintiff's complaint and found it deficient, finding that Plaintiff had failed to set forth a "short and

                                  18   plain statement of the claim showing that the pleader is entitled to relief" and that Plaintiff had

                                  19   failed to establish diversity jurisdiction. (Dkt. No. 7 at 1, 3 (quoting Fed. R. Civ. P. 8).) The

                                  20   Court ordered Plaintiff to file an amended complaint that provided the legal and factual basis for

                                  21   all claims by November 20, 2018. (Id. at 4.) The Court warned that failure to do so would result

                                  22   in the case being reassigned to a district judge with the recommendation that the case be

                                  23   dismissed. (Id.)

                                  24          As of the date of this order, Plaintiff has failed to file his amended complaint.

                                  25   Accordingly, the Court ORDERS Plaintiff to show cause, by December 28, 2018, why the Court

                                  26   should not recommend that Plaintiff's case be dismissed for failure to prosecute by filing the

                                  27   amended complaint. Failure to timely respond will result in the Court reassigning the case to a

                                  28   district judge with the recommendation that the case be dismissed.
                                   1          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                   2   assistance -- a free service for pro se litigants -- by calling (415) 782-8982 to make an

                                   3   appointment. Plaintiff may also wish to consult the manual the court has adopted to assist pro se

                                   4   litigants in presenting their case. This manual, and other free information for pro se litigants, is

                                   5   available online at: http://cand.uscourts.gov/proselitigants.

                                   6            IT IS SO ORDERED.

                                   7   Dated: December 10, 2018
                                                                                              __________________________________
                                   8                                                          KANDIS A. WESTMORE
                                   9                                                          United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
